ITEMID: 001-86794
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KUMOK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mr Mykhaylo Volodymyrovych Kumok, is a Ukrainian national who was born in 1960 and lives in Melitopol. He was represented before the Court by Ms L. V. Opryshko, a lawyer practising in Kyiv. The Ukrainian Government (“the Government”) were represented by their Agent, Mrs V. Lutkovska, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is the editor-in-chief of a daily newspaper Melitopolskiye vedomosti. On Friday 29 March 2002, a special issue of the newspaper was published in a local printing house. The issue was dedicated to the latest events in Melitopol relating to the imminent parliamentary and local elections.
On 30 March 2002 the Regional Electoral Committee applied to the Melitopol City Court, seeking prohibition of the distribution of this special issue of the newspaper Melitopolskiye vedomosti.
On the same day the court granted the application. The court stated that under the Elections Law, election campaigning must cease at 24.00 on the last Friday prior to the elections. The court found that three articles by journalists R and S in the above issue of the newspaper contained campaigning materials and, therefore, banned this issue from distribution. The judgment became final and binding immediately after its adoption.
